2016 UT App 63



              THE UTAH COURT OF APPEALS

                        SANDY CITY,
                         Appellee,
                            v.
                   MICAELA BETH LAWLESS,
                         Appellant.

                   Memorandum Decision
                     No. 20150014-CA
                     Filed April 7, 2016

         Third District Court, West Jordan Department
              The Honorable Barry G. Lawrence
                         No. 131401513

        W. Andrew McCullough, Attorney for Appellant
           Douglas A. Johnson, Attorney for Appellee

    SENIOR JUDGE PAMELA T. GREENWOOD authored this
 Memorandum Decision, in which JUDGES STEPHEN L. ROTH and
              KATE A. TOOMEY concurred. 1

GREENWOOD, Senior Judge:

¶1     Micaela Beth Lawless (Defendant) was convicted of
violating Sandy City ordinance 5-18-3 when she performed as an
escort without first obtaining a Sexually Oriented Business
License from Sandy. Defendant now appeals, challenging the
constitutionality of the state statute that grants Sandy the
authority to require such a license. See Utah Code Ann. § 10-8-
41.5 (LexisNexis 2012). Because Defendant did not preserve the
arguments in the district court, we affirm.


1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                       Sandy City v. Lawless


¶2     Defendant was licensed as an escort in Midvale City,
Utah, in accordance with Midvale’s Sexually Oriented Business
License ordinance. In the summer of 2013, an undercover Sandy
police officer arranged to meet with Defendant in a Sandy hotel.
Defendant was not licensed as an escort in Sandy. When she
arrived at the hotel, she was cited for doing business as an escort
in Sandy without a Sexually Oriented Business License.

¶3     Defendant moved to dismiss, initially arguing that section
10-8-41.5 of the Utah Code, which permits a municipality to
require an escort to be licensed as a Sexually Oriented Business,
violated her rights under the First and Fourteenth Amendments
to the United States Constitution. Defendant later abandoned
these arguments and instead urged the district court to “review
the Sandy ordinance as to whether it violates the constitutional
rights of Defendant.” 2 (Emphasis added.) The court concluded
that the ordinance “passes muster under the intermediate
scrutiny framework set forth in O’Brien” and denied the motion
to dismiss. See generally United States v. O’Brien, 391 U.S. 367
(1968). Following a bench trial, Defendant was convicted as
charged.

¶4      On appeal, Defendant does not argue the constitutionality
of the Sandy ordinance. Instead, she urges us to conclude that
the relevant state statute is unconstitutional. See Utah Code Ann.
§ 10-8-41.5(2). That statute dictates that “[a] person employed in
a sexually oriented business may not work in a municipality:
(a) if the municipality requires that a person employed in a
sexually oriented business be licensed individually; and (b) if the
person is not licensed by the municipality.” Id.

2. Defendant was initially charged in the Sandy City Justice
Court. She filed a motion to dismiss there, which was denied,
before she was convicted following a bench trial. She then
appealed to the Third District Court in West Jordan, Utah. It is
the proceedings in the district court that we review on appeal.




20150014-CA                     2                2016 UT App 63
                       Sandy City v. Lawless


¶5      Normally, “[w]hether a statute is constitutional is a
question of law, which we review for correctness, giving no
deference to the trial court.” State v. Daniels, 2002 UT 2, ¶ 30, 40
P.3d 611. But in the instant case, we decline to reach the question
of the statute’s constitutionality because Defendant did not
present the issue to the district court. Because Defendant
abandoned her arguments regarding the state statute, “the
district court did not have the opportunity to give full
consideration to the issues at that time,” see O'Dea v. Olea, 2009
UT 46, ¶ 19, 217 P.3d 704, and we therefore have no district court
decision to review, see Harper v. Evans, 2008 UT App 165, ¶ 16,
185 P.3d 573 (declining to address an argument “as a matter of
lack of preservation in the district court” where the appellants
had abandoned a claim in the district court that they
subsequently argued on appeal); see also State v. Holgate, 2000 UT
74, ¶ 11, 10 P.3d 346 (clarifying that “the preservation rule
applies to every claim, including constitutional questions”).
“[R]equiring a party to raise an issue or argument in the trial
court gives the trial court an opportunity to address the claimed
error, and if appropriate, correct it.” Patterson v. Patterson, 2011
UT 68, ¶ 15, 266 P.3d 828 (citation and internal quotation marks
omitted).

¶6     In the district court, Defendant abandoned her arguments
regarding the state statute. On appeal, Defendant attempts to
raise her previously abandoned arguments regarding the state
statute; she does not brief the question of the Sandy ordinance’s
constitutionality. We thus are not in a position to review the
issues raised.

¶7     We therefore affirm.




20150014-CA                     3                 2016 UT App 63